This cause involves an identical state of facts as in case No. 19350, this day decided, 147 Okla. 90, 294 P. 817. The only difference in the two causes is that a different tract of land is involved in the instant case than in case No. 19350.
For the reasons set forth in the case of James Kanimaya v. Choctaw Lumber Co., No. 19350, this day decided, the judgment in the instant case is hereby affirmed.
TEEHEE, REID, LEACH, and EAGLETON, Commissioners, concur.
By the Court: It is so ordered. *Page 95